Mr. Chief Justice Wolverton
delivered the opinion.
1. This is a motion by respondent Hubbell to remit the transcript of the above cause to the court below for the purpose of having the bill of exceptions there corrected to conform with the facts as they occurred at the trial. The question involved is purely a matter of practice. In the case of State ex rel.v. Estes, 34 Or. 196 (52 Pac. 571), it was held that the bill of exceptions may be corrected in the court below, notwithstanding the cause was pending on appeal. In that case there was an amendment nunc pro tunc by the lower court, and thereupon the amended bill was filed here, and the question came up on motion to strike it from the record. This we refused to do, and approved the practice there adopted. We think it the better one, and therefore deny the present motion to remit the transcript. Motion Overruled.